DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 09 August 2022.
Claims 1, 3, 7, 9, 13, 15, 17 and 19 are amended.
Claims 2, 5-6, 8, 11-12, 13, 16, 18 and 20 are cancelled.
Claims 1, 7, 13 and 17 are herein further amended via Examiner’s Amendment.
Claims 1, 3-4, 7, 9-10, 13, 15, 17 and 19 are allowed.

Response to Arguments
Claim Rejections Under 35 U.S.C. §101
Applicant’s arguments, see remarks at pages 17-18, filed 09 August 2022, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 12 May 2022 has been withdrawn. 
Claim Rejections Under 35 U.S.C. §103
The remaining claims have been amended in a similar manner to the independent claims declared as overcoming the prior art rejection as presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephan Filipek (Reg 33,384) on 15 August 2022.

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions and listing of claims in the application.

IN THE CLAIMS:

1.	(Currently Amended)	A method for provisioning payment card credentials to an Internet of Things (IoT) device using a companion application, comprising:
receiving, by a mobile device processor of a consumer’s mobile device from an input component, an instruction by a user to launch a companion application, wherein the companion application is associated with a separate Internet of Things (IoT) device;
launching, by the mobile device processor in response to receiving the instruction to launch, the companion application;
displaying, by the mobile device processor on a display screen after launching the companion application, a companion application user interface (UI) comprising one of user data or a list of available merchants and devices, and further comprising an option to obtain payment card credentials from a wallet application of the user;
receiving, by the mobile device processor via the input component, selection of the option to obtain the payment card credentials by the user from the companion application UI;
displaying, by the mobile device processor on the display screen, a prompt for the user to provide user authentication data to the companion application via a biometric sensor;
receiving, by the companion application running on the mobile device processor from [[a]] the biometric sensor collecting the authentication data from the user, the user authentication data;
authenticating, by the companion application running on the mobile device processor, the user based on the user authentication data received from the biometric sensor;   
displaying, in response to authentication of the user and the selection of the option to obtain payment card credentials by the mobile device processor on the display screen, a selection screen comprising one of an icon identifying the IoT device or an icon identifying the companion application and a list of payment card accounts associated with the wallet application; 
receiving, by the mobile device processor via the input component, a selection of a payment card account by the user from the selection screen;
transmitting, by the mobile device processor to a wallet server computer in response to the selection, payment account credentials of the selected payment card account; 
receiving, by the mobile device processor from the wallet server computer, a companion token representing a digitization of the selected payment card account; 
associating, by the mobile device processor, the companion token with the companion application; 
transmitting, by the mobile device processor to the IoT device associated with the companion application, the companion token; and 
displaying, by the mobile device processor on the display screen, a confirmation message indicating that the companion token has been loaded to the IoT device.

2.	(canceled)	 

3.	(previously presented)		The method of claim 1, further comprising, after receiving the user authentication data from the biometric sensor:
determining, by the companion application running on the mobile device processor, that the user authentication data is incorrect; and 
terminating, by the mobile device processor, the device token association process.  

4.	(original)	The method of claim 1, wherein the companion application user interface further comprises an option to manually enter payment card credentials.

5.-6.	(canceled)	

7. 	(Currently Amended)	A system for provisioning payment card credentials to an Internet of Things (IoT) device using a companion application, comprising:
a consumer mobile device comprising a mobile device processor operably connected to a memory, an input component, at least one biometric sensor and a display screen; 
an Internet of Things (IoT) device operable for communications with the consumer mobile device; 
a wallet server computer operably connected to the consumer mobile device; 
an issuer financial institution computer operably connected to the wallet server computer; 
a tokenization provider computer operably connected to the issuer FI computer; and 
a commerce platform computer operably connected to the wallet server computer and to the tokenization provider computer; 
wherein the memory of the consumer mobile device comprises instructions configured to cause the mobile device processor to: 
receive, via the input component, an instruction by a user to launch a companion application associated with the IoT device; 
launch the companion application in response to receiving the instruction to launch;
display, on the display screen after launching the companion application, a companion application user interface (UI) comprising one of user data or a list of available merchants and devices, and further comprising an option to obtain payment card credentials from a wallet application of the user;
receive via the input component, selection of the option to obtain the payment card credentials by the user from the companion application UI;
display a prompt for the user on the display screen to provide user authentication data to the companion application via the biometric sensor;
receive, by the companion application from [[a]] the biometric sensor collecting the authentication data from the user, the user authentication data;
authenticate, by the companion application, the user based on the user authentication data received from the biometric sensor;   
display, in response to authentication of the user and the selection of the option to obtain payment card credentials, on the display screen, a selection screen comprising one of an icon identifying the IoT device or an icon identifying the companion application and a list of payment card accounts associated with the wallet application; 
receive via the input component, a selection of a payment card account by the user from the selection screen; 
transmit, in response to the selection, payment account credentials of the selected payment card account to the wallet server computer;
receive a companion token representing a digitization of the selected payment card account from the wallet server computer; 
associate the companion token with the companion application; 
transmit the companion token to the IoT device associated with the companion application; and
display a confirmation message on the display screen indicating that the companion application has been loaded to the IoT device.

8.	(canceled)

9.	(previously presented)	The system of claim 7, wherein the memory of the consumer mobile device comprises further instructions, subsequent to the instructions for receiving the user authentication data from the biometric sensor, configured to cause the mobile device processor to:
determine, by the companion application, that the authentication data input by the user is incorrect; and 
terminate the device token association process.  

10.	(original)	The system of claim 7, wherein the display of the companion application user interface further comprises an option to manually enter payment card credentials.

11.-12.	(canceled)	 

13. 	(Currently Amended)	A method for provisioning payment card credentials to 
receiving, by a mobile device processor of a consumer’s mobile device from an input component, an instruction by a user to launch a wallet application;
launching, by the mobile device processor, the wallet application;
displaying, after launching the wallet application by the mobile device processor on a display screen, a wallet application user interface (UI) comprising a list of available companion applications associated with a plurality of merchants and a list of Internet of Things (IoT) devices;
receiving, by the mobile device processor via the input component, selection by the user of a companion application from the wallet application UI;
displaying, in response to the selection of the companion application by the mobile device processor on the display screen, a selection screen comprising an icon identifying the selected companion application and a list of available payment card accounts of the wallet application; 
receiving, by the mobile device processor via the input component, a selection of a payment card account by the user from the selection screen;
displaying, by the mobile device processor on the display screen, a prompt for the user to provide user authentication data to a wallet application associated with the selected payment card account via a biometric sensor;
receiving, by the wallet application running on the mobile device processor from [[a]] the biometric sensor collecting the authentication data from the user, the user authentication data;
authenticating, by the wallet application running on the mobile device processor, the user based on the user authentication data received from the biometric sensor;   
transmitting, in response to authentication of the user and to receiving the selection of the payment card account by the mobile device processor to a wallet server computer, payment account credentials of the payment card account;
receiving, by the mobile device processor from the wallet server computer, a companion token representing a digitization of the payment card account; 
associating, by the mobile device processor, the companion token with the companion application;
transmitting, by the mobile device processor to the IoT device associated with the companion application, the companion token; and
displaying, by the mobile device processor on the display screen, a confirmation message indicating that the companion token has been loaded to the IoT device.

14.	(canceled) 

15.	(currently amended)	The method of claim 13, further comprising, after receiving the user authentication data:
determining, by the mobile device processor, that the user authentication data
terminating, by the mobile device processor, the device token association process.  

16.	(canceled)

17. 	(Currently Amended)	A system for provisioning payment card credentials 
a consumer mobile device comprising a mobile device processor operably connected to a memory, an input component, at least one biometric sensor and a display screen; 
at least one Internet of Things (IoT) device operable for communications with the consumer mobile device; 
a wallet server computer operably connected to the consumer mobile device; 
an issuer financial institution computer operably connected to the wallet server computer; 
a tokenization provider computer operably connected to the issuer FI computer; and 
a commerce platform computer operably connected to the wallet server computer and to the tokenization provider computer; 
wherein the memory of the consumer mobile device comprises instructions configured to cause the mobile device processor to: 
receive via the input component, an instruction by a user to launch a wallet application; 
launch the wallet application;
display on the display screen after launching the wallet application, a wallet application user interface (UI) comprising a list of available companion applications associated with a plurality of merchants and a list of IoT devices including the at least one IoT device; 
receive, via the input component, selection by the user of a companion application from the wallet application UI;
display, in response to the selection of the companion application on the display screen, a selection screen comprising an icon identifying the selected companion application and a list of payment card accounts associated with the wallet application;
receive, via the input component, a selection by the user of a payment card account from the selection screen;
display a prompt on the display screen for the user to provide user authentication data to a wallet application associated with the selected payment card account via the biometric sensor;
receive, by the wallet application from [[a]] the biometric sensor collecting the authentication data from the user, the user authentication data;
authenticate, by the wallet application, the user based on the user authentication data received from the biometric sensor;   
transmit, in response to authentication of the user and to receiving the selection of the payment card account, payment account credentials of the payment card account to the wallet server computer;
associate the companion token with the companion application; 
transmit the companion token to the IoT device associated with the companion application; and
display a confirmation message on the display screen indicating that the companion token has been loaded to the IoT device.

18.	(canceled)	 

19.	(previously presented)	The system of claim 17, wherein the memory of the consumer mobile device comprises further instructions, after the instructions for receiving the user authentication data, configured to cause the mobile device processor to: 
determine that the user authentication data input by the user is incorrect; and 
terminate the device token association process.  

20.	(canceled)	 

Allowable Subject Matter
Claims 1, 3-4, 7, 9-10, 13, 15, 17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are eligible because the recited judicial exception is integrated into an practical application through the recitation of the biometric sensor collecting the user authentication data. This step cannot be reasonably replicated by a human with the aid of pen and paper.
Examiner has determined that the combination of limitations would not have been obvious over the prior art of reference. What follows is a discussion of the closest prior art:
Brockmann et al. (US 2017/0068952 A1) as the closest prior art of reference discloses linking wallet payment credentials with various internet of things devices through push and pull operations.
Salama et al. (US 2020/0082386 A1) discloses a client device comparing authentication credentials against stored information and failing to authenticate the user. Salama et al. further discloses their processing presenting an error message and providing a link to reset their authentication credential.
Lyman et al. (US 2013/0110658 A1) discloses generating payment tokens to be stored in mobile wallets associated with sponsor applications.
Ortiz et al. (US 11,210,648 B2) discloses transfer of pre-funded tokens between devices.
Dunne (EP 3,293,686 A1) discloses provisioning of payer tokens from one payer device to another.
Manjumder et al. (“Pay-Cloak: a Biometric Back Cover for Smartphones: Facilitating secure contactless payments and identity virtualization at low cost to end users”) discloses a mobile wallet system that allows account provisioning and payment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691